894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oliver Curtis POWELL, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF TREASURY, INTERNAL REVENUESERVICE, Defendant-Appellee,andLawrence B. Gibbs, Commissioner, Internal Revenue Service;Jacqueline T. Bracey, Defendants.
No. 89-1742.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Jan. 2, 1990.

Oliver Curtis Powell, appellant pro se.
Stephen Aubrey West, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Oliver Curtis Powell appeals from the district court's order denying his request for the release of government documents under the Freedom of Information Act, 5 U.S.C. Sec. 552, and the Privacy Act, 5 U.S.C. Sec. 552a.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Powell v. United States Department of Treasury, C/A No. 88-823-5-CIV (E.D.N.C. May 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Powell's motion to strike appellee's informal brief